222 F.3d 614 (9th Cir. 2000)
CATHY A. CATTERSON, U.S. COURT OF APPEALS, PEARLIE RUCKER; HERMAN WALKER; WILLIE LEE; BARBARA HILL, Plaintiffs-Appellees,v.HAROLD DAVIS; OAKLAND HOUSING AUTHORITY, Defendants, and U.S. DEPARTMENT OF  HOUSING AND URBAN DEVELOPMENT, Defendant-Appellant.PEARLIE RUCKER; HERMAN WALKER; WILLIE LEE; BARBARA HILL, Plaintiffs-Appellees,v.HAROLD DAVIS; OAKLAND HOUSING AUTHORITY, Defendants-Appellants, U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, Defendant.
No. 98-16322, 98-16542.
U.S. Court of Appeals for the Ninth Circuit
FILED AUGUST 18, 2000

D.C. No. CV-98-00781-CRB
Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Note:


1
  Judges Wardlaw and Fisher were recused.